Citation Nr: 1440456	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent from June 17, 2014.

2.  Entitlement to service connection for diverticulitis and gastroesophageal reflux disorder (GERD), to include as secondary to duodenal ulcer.

3.  Entitlement to service connection for abdominal aneurysm, to include as secondary to duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1953 to December 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded this matter in April 2014 for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to June 17, 2014, the Veteran's duodenal ulcer manifested with moderate symptoms, including recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations; however, moderately severe symptoms such as impairment of health manifested by anemia and weight loss, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year have not been shown.  

2.  For the period from June 17, 2014, the Veteran's duodenal ulcer is not manifested by severe symptoms, including pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

3.  The preponderance of the evidence is against a finding that the Veteran's diverticulitis or gastroesophageal reflux disorder (GERD) is etiologically related to a disease, injury, or event in service, to include his service-connected duodenal ulcer.

4.  The preponderance of the evidence is against a finding that the Veteran's abdominal aneurysm is etiologically related to a disease, injury, or event in service, to include his service-connected duodenal ulcer. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent from June 17, 2014, for the Veteran's duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Codes 7305, 7308, 7346 (2013).

2.  Diverticulitis and GERD were not incurred in or aggravated by service and are not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  Abdominal aneurysm was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in April 2014.  

The Board's remand instructed the RO to: (1) contact the Veteran and request that he submit any additional evidence, (2) afford the Veteran a VA examination to determine the current severity of his duodenal ulcer and determine the etiology of his other claimed stomach disorders, and (3) readjudicate the claim.
VA contacted the Veteran with a May 2014 letter requesting that he submit any additional evidence.  The Veteran has responded that he has no additional evidence to submit.  The Veteran was scheduled for and attended a June 2014 VA gastrointestinal examination to determine the severity of his duodenal ulcer and the etiology of his other claimed conditions.  The RO readjudicated the claim in a July 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the May 2011 rating decision on appeal, a February 2011 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected duodenal ulcer and claims for service connection for diverticulitis, GERD, and abdominal aneurysm.  Consistent with Dingess and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), this letter included notice of the process in which VA assigns disability evaluations and effective dates.  Accordingly, the Board concludes that VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, VA treatment records, and identified private treatment records have been obtained and associated with the record.  An appropriate VA examination was most recently afforded in June 2014.  The record does not suggest this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's duodenal ulcer in light of the applicable diagnostic criteria and the etiology of the Veteran's other claimed conditions.  See id.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for Duodenal Ulcer

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 
Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting digestive diseases do not lend themselves to distinct and separate evaluations without violating the fundamental principle against pyramiding.  Id. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  Rather, a single evaluation instead will be assigned under the Diagnostic Code which reflects the predominant disability picture.  Id.

Currently, the Veteran is evaluated at 40 percent disabling under DC 7305, which evaluates duodenal ulcers.  In a July 2014 rating decision, the RO increased the Veteran's evaluation to 40 percent, effective June 17, 2014.  Previously, the Veteran had a 20 percent evaluation, effective December 22, 1954.

Under DC 7305, a 20 percent evaluation is assigned for moderate duodenal ulcer characterized by either recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or continuous moderate manifestations.  A 40 percent evaluation for a moderately severe duodenal ulcer requires a duodenal ulcer that is less than severe but that is characterized by either impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The highest evaluation of 60 percent is reserved for a severe duodenal ulcer characterized by pain being only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114 (2013).

The Veteran filed his claim for an increased evaluation in April 2010.  For the time period prior to June 17, 2014, the Board concludes that the Veteran's duodenal ulcer is not manifested by symptoms consistent with an evaluation in excess of 20 percent.

The Veteran was afforded a VA examination in September 2010.  The Veteran reported indigestion, heartburn, difficulty swallowing, acid reflux, constipation, diarrhea, and occasional abdominal discomfort.  The condition did not affect his body weight.  He had occasional abdominal pain, which was alleviated by medication.  He reported nausea and vomiting as often as 3 times per week.  He had  never vomited blood, passed black tarry stools 20 times in total.  His bleeding did not lead to anemia.  He used omeprazole and pepto bismol to treat his condition.  The Veteran stated that his stomach condition did not cause incapacitation, but did report being hospitalized 5-8 times over the years for various digestive system conditions, including diverticulitis.  

The examiner found tenderness of the abdomen to palpation, no findings of hepatomegaly, distension of the superficial veins, striae on the abdominal wall, ostomy, ventral hernia, ascites, splenomegaly and aortic aneuryan.  The examiner concluded that there was no anemia or malnutrition, and that the effect of the condition on the Veteran's usual occupation and daily activity was mild.

The Board has also reviewed VA treatment records and private treatment records for this time period.  VA treatment records do not report anemia, weight loss, or any incapacitation episodes resulting from the Veteran's duodenal ulcer.  Similarly, private treatment records do not report any of these symptoms.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's service-connected duodenal ulcer for this time period.  

Pursuant to an evaluation under DC 7305, the evidence does not support a finding that the Veteran has severe symptoms consistent with the criteria necessary for a 60 percent evaluation.  In addition, the evidence does not support an evaluation consistent with a 40 percent rating under DC 7305.  There is no evidence of impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes of any duration.  One the contrary, the September 2010 VA examiner noted that the Veteran's recurrent symptoms are mild.  Accordingly, a rating in excess of the presently assigned 20 percent prior to June 17, 2014 is not warranted.  

For the time period from June 17, 2014, the Board concludes that the Veteran's duodenal ulcer is not manifested by symptoms consistent with an evaluation in excess of 40 percent.

At the Veteran's June 2014 VA examination, the examiner found that the Veteran's duodenal ulcer manifested with recurring  symptoms that are not severe, 2 times per year with a duration of less than 1 day.  The Veteran reported periodic abdominal pain and mild nausea 4 or more times per year.  The Veteran denied having any incapacitating episodes.  In addition, there is no evidence of anemia or weight loss as a result of the Veteran's duodenal ulcer.  The Board notes that the examination seems to suggest that the Veteran's symptoms are in fact more consistent with a 20 percent evaluation rather than the 40 percent assigned for this time period.

In addition to the VA examinations, the Board has thoroughly reviewed VA treatment records, private treatment records, and the Veteran's lay statements for both time periods.  However, pursuant to an evaluation under DC 7305, the evidence does not support a finding that the Veteran has moderately severe or severe symptoms consistent with an evaluation in excess of 20 percent for the time period prior to June 17, 2014, or severe symptoms consistent with the criteria necessary for an evaluation in excess of 40 percent for the period from June 17, 2014.  The record shows that the Veteran is suffering from some symptoms of duodenal ulcer, however there is no evidence of anemia, weight loss, or incapacitating episodes prior to June 17, 2014, and no evidence of pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss resulting in definite impairment of health for the period from June 17, 2014.

Thus, a disability rating in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent from June 17, 2014, is not warranted for the Veteran's duodenal ulcer.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability, as the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington, supra.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected duodenal ulcer are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's duodenal ulcer with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, his complaints include recurring symptoms consistent with a gastrointestinal disability.  These symptoms are specifically contemplated by the criteria.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  Service Connection for Diverticulitis, GERD, and Abdominal Aneurysm

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The Veteran's June 2014 VA examiner confirmed diagnoses of diverticulitis, GERD, and abdominal aneurysm.  As a result, the first requirement for service connection on both a direct and secondary basis is met for all three conditions.  The Board will now analyze both direct service connection and secondary service connection in turn.

With respect to Shedden requirement (2) for direct service connection for each condition, the Board notes, as discussed in the April 2014 Remand, that service treatment records do not contain a diagnosis of these conditions but do contain documentation of stomach and digestive symptoms and treatment.

With respect to the etiology of the Veteran's diverticulitis, the June 2014 VA examiner concluded that it was less likely than not incurred in or caused by the Veteran's active duty service.  The examiner's rationale was that there is no documentation of diverticulitis while in service and there are no symptoms documented in service treatment records that would lead to a diagnosis of diverticulitis.  Additionally, diverticulitis was not reported until approximately 2004, many years after service.

With respect to the Veteran's GERD, the examiner concluded that it was less likely than not incurred in or caused by the Veteran's active duty service.  The examiner's rationale was that the Veteran's GERD occurred in the 1960's, several years after service.

The examiner similarly concluded that the Veteran's abdominal aneurysm was less likely than not related to the Veteran's active duty service.  The examiner explained that it was diagnosed incidentally on radiology studies in 2005, 51 years after discharge and that there was no documentation of abdominal aneurysm in service treatment records.

Having reviewed the record, the Board finds that service connection is not warranted for any of these conditions on a direct basis.  The Board has considered the Veteran's lay assertions to the extent that he has alleged that they are directly related to service.  However, as discussed by the VA examiner, the record does not contain medical evidence of a diagnosis of these conditions during service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions,  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran suffered from these conditions while in service.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of diverticulitis, GERD, or abdominal aneurysm requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran is not competent to make.  Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to hypertension since service, the Board observes that the holding of Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), with respect to continuity of symptomatology, is not applicable here as these conditions are not considered "chronic" under the provisions or 38 C.F.R. § 3.309(a).  

In summary, there is no competent evidence which relates these conditions to any injury, incident, or disease in service.  Instead the evidence supports a finding that these disabilities onset years after separation from service and are not directly related to the Veteran's active duty military service.  As such, the preponderance of the evidence is against a claim for service connection for diverticulitis, GERD, and abdominal aneurysm on a direct basis.

With respect to service connection on a secondary basis, as noted, requirement (1) is fulfilled for each condition.  The Board now turns to requirement (2),  that the current disability was either caused by or aggravated by a service-connected disability.
The Veteran has specifically alleged that his service-connected duodenal ulcer has caused or aggravated his diverticulitis, GERD, and abdominal aneurysm.  

With respect to these claims, the Veteran's June 2014 VA examiner concluded that it was less likely than not that the Veteran's duodenal ulcer caused or aggravated his currently diagnosed diverticulitis, GERD, or abdominal aneurysm.  The examiner provided the following rationales for each specific disability.  The examiner consistently used the abbreviation "PUD" for peptic ulcer disease, referring to the Veteran's duodenal ulcer.

With respect to diverticulitis, the examiner stated that:

The abundance of medical literature does not show PUD as a causative factor for diverticulitis....Onset of diverticulitis was several decades after the diagnosis of PUD.  The medical evidence does not support aggravation of diverticulitis caused by PUD....The available medical evidence does not support PUD as an aggravating factor for diverticulitis.

Regarding GERD, the examiner explained that:

The abundance of medical literature does not show PUD as a causative factor for GERD....The PUD was diagnosed several years prior to the reported diagnosis of GERD.  Therefore, a base line GERD severity in the absence of the history of PUD is not possible....PUD is not a medically known cause for GERD.  Although the two diagnoses can occur in one patient, one does not cause, nor permanently aggravate the other.


Finally, regarding the Veteran's abdominal aneurysm, the examiner provided the following rationale:

PUD is not a medically known cause for AAA.  Abnormalities of the mucosa of the upper GI system is not physiologically connected to the function of the abdominal aorta wall....The PUD was diagnosed 51 years prior to the diagnosis of AAA.  There is no aggravation of AAA by the PUD.  The two diagnoses are separate and do not affect each other....There is no aggravation of AAA by the PUD.  The two diagnoses are anatomically, physiologically, and etiologically different and do not have a medically known effect on each other.

The Board has considered the Veteran's lay assertion that his diverticulitis, GERD, and abdominal aneurysm are secondary to his duodenal ulcer.  Although he is competent to describe symptoms, he is not competent to render an opinion as to an etiological link between his symptoms and his diverticulitis, GERD, and abdominal aneurysm.  Jandreau v. Nicholson, supra.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  As the question presented here, a secondary link between the Veteran's service-connected duodenal ulcer and these currently diagnosed conditions, is a complicated medical questions of causation, and there is nothing in the evidence to suggest that the Veteran has the requisite medical training or knowledge to render an etiological opinion, the Board assigns greater probative value to the VA medical opinion as discussed above.  This examination was prepared by a skilled, neutral medical professional.  As a result, the Board finds that the preponderance of the evidence supports a finding that the Veteran's currently diagnosed diverticulitis, GERD, and abdominal aneurysm are not caused by or aggravated by the Veteran's duodenal ulcer.

Although the Board is sympathetic to the Veteran's claims, the requirements for entitlement to service connection for diverticulitis, GERD, and abdominal aneurysm are not met in the instant case.  There is no further medical evidence linking the Veteran's currently diagnosed diverticulitis, GERD, and abdominal aneurysm to his active duty military service.  With respect to service connection on a secondary basis, there is no medical evidence linking these to his service-connected duodenal ulcer.  The Veteran has had the opportunity to provide private medical opinions and evidence supporting such assertions, but has not.   As the preponderance of the evidence is against the Veteran's claim, service connection for diverticulitis, GERD, and abdominal aneurysm is not warranted.

As the competent and probative evidence does not support a finding that the Veteran's diverticulitis, GERD, and abdominal aneurysm are related to or aggravated by his service-connected duodenal, and the requirements for direct service connection are not met, service connection is not warranted.  


ORDER

Entitlement to an increased rating for duodenal ulcer in excess of 20 percent prior to June 17, 2014, and in excess of 40 percent from June 17, 2014, is denied.

Entitlement to service connection for diverticulitis and gastroesophageal reflux disorder (GERD), to include as secondary to duodenal ulcer is denied.

Entitlement to service connection for abdominal aneurysm, to include as secondary to duodenal ulcer is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


